OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by this Court on January 11, 1990. Pursuant to an order of this Court entered *178November 15, 1993, the petition in this matter was served on respondent by publication and by mailing a copy thereof to several addresses in Georgia and Maryland previously used by him.
The petition alleges that respondent converted $19,329.79, representing a portion of the proceeds of a personal injury action settlement intended to satisfy a lien held by the Monroe County Department of Social Services. Respondent’s failure to appear, answer, or otherwise move against the petition constitutes an admission of those charges (Matter of Schweitzer, 189 AD2d 61; Matter of Coughlin, 188 AD2d 1; Matter of Supples, 102 AD2d 699). Accordingly, respondent is guilty of violating Code of Professional Responsibility DR 1-102 (A) (4), (5), (7) and DR 9-102 (A), (B), (C) (22 NYCRR 1200.3 [a] [4], [5], [7]; 1200.46 [a], [b], [c]) and should be disbarred.
Denman, P. J., Green, Fallon, Callahan and Doerr, JJ., concur.
Order of disbarment entered.